Title: To James Madison from Hubbard Taylor, 9 August 1795
From: Taylor, Hubbard
To: Madison, James


Dr. SirOrange 9th Augt. 1795
On looking over some of my papers found the Memdm. your brother Ambrose gave me. And also a copy of the entry of Mr. paynes, the former I send you, & a copy of the latter, as it was in a book. Majr Lee signifyed to me it wd. not be convenient for him to pay the next years taxes for many persons. I shall have to pay Majr Moore some money previous to my leaving this state; & should it be convenient to you to pay the ⟨amount?⟩ of your tax here to the Majr I could settle it for you in Kentuckey it wd. save the risque of carr[i]age, & wd. suit me better. I shall go by the springs & shall speake to the Old Gentleman your father on the same subject relative to his tax. Should this mode be agreable be pleasd to notify me thereof. May it not be proper to enquire wheather Mrs. paynes Lands has been listed if not it must be done by the last day of Novr. or a forfieture takes place by our Law. With sincere esteem I am Dr. Sir Yr Aff Hble sert
H Taylor
